DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 05/29/2020.

Claims 1-7 are pending and being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  multiple periods and capital letters are used within the claim.  Appropriate correction is required.
It should be noted that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a total recycling system comprising an energy subsystem, a capture subsystem, a conversion subsystem, a utilization subsystem, a water gas unit, a carbon dioxide capture unit, a hydrogen production unit, a water recovery unit, a combined decontamination and dust removal unit, a supercritical refining and preparation of nanocellulose unit,  and a supercritical carbon dioxide nanocellulose foaming material unit.  However, the configuration of the system regarding how the subsystems are connected to each other within the system is unclear.  The claims recite features of the subsystems functionally through process steps and subsystem purpose/capability; however, it is still unclear as to how the various subsystems are fluidly connected to each other within the system because the flow of the process from one subsystem to another subsystem is not clearly defined and recited.
Claim 1 recites the limitations “the high-energy ethylene oxide molecule”, the material particles to extrude into a supercritical carbon dioxide nanocellulose foam material”, “the internal circulation flow is filled with a slurry”, “the high pressure pipeline, thus the slurry is formed”, “the hollow rotating shaft driven by a grinding motor”, “the superfine nano-grinding gears meshed with each other”, “the PLC controller”, “the supercritical carbon dioxide liquid”, “the valve group and the vacuum valve”, “the cleaning agent for cleaning the refining device”, “the high pressure pipeline of the outlet for displaying the pressure”, “the nano slurry”, “the adjusted nano-slurry”, “the twin-screw extruder”, “the auxiliary device”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites “the performance index of the foaming material is: (taking PP foam material as an example)”.  It is unclear as to whether the claim requires the foaming material to be PP or not.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a foaming material, and the claim also recites PP foam which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites “wherein the flue gas total recycling system preparing the supercritical carbon dioxide nanocellulose slurry by the supercritical refining and preparation of nanocellulose unit;”.  It is unclear as to what the intent of this limitation is, it is an incomplete sentence without any positive/active limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734